Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 5/27/2022 has been entered. Claims 1-19 remain pending in the application. Applicant’s amendments to the Drawings and Claims have overcome each and every objection and 112b rejection set forth in the Non-Final Office Action mailed 3/1/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carter (US 10443115).
Claims 1-3, 8-12, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 10443115) in view of Chen (WO 2018089080) which has priority to US10828720 which has a priority date of 11/8/2016. 
Regarding claim 1, Carter teaches a system for additively manufacturing or repairing a superalloy component from a base material comprising (Col. 2 lines 11-10 apparatus for writing of single crystal super alloys): a laser metal deposition system comprising (Col. 3 lines 12-13 direct metal deposition, DMD powdered metal delivery system 30, Fig.6 : a laser energy source operably configured to direct a laser energy towards the base material for forming a melt pool thereon (Col. 4 line7 laser 26, Fig. 6) and for laser processing additive materials deposited into the melt pool for forming a layer of the additive materials on the base material (Col. 4 lines 22-23 melt pool 34 generated by laser 26); and a means for cooling the base material during laser processing (Col. 6 lines 1-4 cooling chamber 60, gas supply line 61 for providing cooling gas, to control temperature of substrate 23) but is silent on a desired cooling temperature within a range of -100 C to -150 C.
However, Chen teaches cooling to a desired cooling temperature within a range of -100 C to -150 C ([0082] cooling at a temperature below minus 100 C).
Carter and Chen are considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to have modified Carter to incorporate the teachings of Chen to cool within a range of -100 C to -150 C in order to be able to achieve amorphous microstructure (Chen [0007]).
Regarding claim 2, Carter and Chen teach the system of claim 1, and Carter teaches wherein the additive material comprises at least one of a base metal powder and a braze metal powder (Col. 4 lines 20-25 introducing superalloy powder 32 to melt pool 34).
Regarding claim 3, Carter and Chen teach the system of claim 1, and Carter teaches wherein the means for cooling the base material is a cooling system comprising a vessel (Fig. 5-8 cooling chamber 60) adapted to support the base material during laser processing (Col. 5 lines 34-36 substrate positioned within cooling chamber 60, Fig. 5-8).
Regarding claim 8, Carter and Chen teach the system of claim 1, and Carter teaches wherein the LMD system further comprises: a deposition tool (Col. 4 lines 21-24 DMD powdered metal delivery system) operably connected to a powder feed system and configured to deliver the additive materials for laser processing once deposited (Col. 4 lines 21-24 DMD powdered metal delivery system 30 for flowing a superalloy powder 32, Fig.3) .
Regarding claim 9, Carter and Chen teach the system of claim 8, and Carter teaches wherein the deposition tool is operably connected to the laser energy source for laser processing of the delivered additive materials (Col. 4 lines 7-10 laser 26 exiting DMD head 28).
Regarding claim 10, Carter teaches an additive manufacturing or repair method comprising: preparing a base material substrate for laser metal deposition processing (Col. 3 lines35-40 single-crystal structure is prepared) cooling the BMS (Col. 2 lines 5-7 using a cooling source to adjust temperature of the substrate), and maintaining the temperature within the cooling temperature range (Col. 4 lines 48-53 maintain constant melt pool temperature); while maintaining the temperature of the BMS or upon achieving the cooling temperature range (Col. 4 lines 48-53 maintain constant melt pool temperature); commencing LMD processing of the BMS by melting at least portions of the BMS and depositing additive materials into the melted portions to form a build-up layer of the additive materials on the BMS (Col. 4 lines 22-23 melt pool 34 generated by laser 26) but is silent on during laser processing to a desired cooling temperature within a range of -100 C to -150 C.
However, Chen teaches during laser processing to a desired cooling temperature within a range of -100 C to -150 C ([0082] cooling at a temperature below minus 100 C).
It would have been obvious to have modified Carter to incorporate the teachings of Chen to cool within a range of -100 C to -150 C in order to be able to achieve amorphous microstructure (Chen [0007]).
Regarding claim 11, Carter and Chen teach the method of claim 10, and Carter teaches wherein the step of preparing the BMS includes providing the BMS in a vessel, and wherein a cooling means is operably connected to the vessel for cooling the BMS to within the cooling temperature range (Col. 5 lines 34-36 substrate positioned within cooling chamber 60, Fig. 5-8) 
Regarding claim 12, Carter and Chen teach the method of claim 11, and Carter teaches wherein the cooling means comprises a cooling medium distribution system operably connected to the vessel (Col. 6 lines 1-4 cooling chamber 60, gas supply line 61) and configured to dispense a cooling medium into the vessel for cooling the BMS (Col. 6 lines 1-4 gas supply line 61 for providing cooling gas) and to control flow and content of the cooling medium to achieve a desired temperature within the cooling temperature range (Col. 6 lines 1-4 providing cooling gas to control temperature of substrate 23).
Regarding claim 16, Carter and Chen teach the method of claim 10, and Carter teaches wherein the additive materials comprise at least one of a base metal powder and a braze metal powder (Col. 4 lines 20-25 introducing superalloy powder 32 to melt pool 34).
Regarding claim 17, Carter and Chen teach the method of claim 16, and Carter teaches wherein the additive materials comprise a similar or a same chemical composition as the BMS (Col. 3 lines 58-63 both substrate and material deposited can be a nickel-based superalloy).
Regarding claim 19, Carter and Chen teach the method of claim 10, and Carter teaches wherein the base material is a superalloy base material (Col. 3 lines 58-63 both substrate and material deposited can be a nickel-based superalloy).

Claims 4-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 10443115) and Chen (WO 2018089080) as applied to claims 1 and 10 above, and further in view of Carbone (US 20050173380).
Regarding claim 4, Carter and Chen teach the system of claim 3, and Carter teaches wherein the vessel comprises an inlet (Col. 6 lines 1-4 cooling chamber 60, gas supply line 61) but is silent on an outlet for controlling a flow of the cooling medium therein.
However, Carbone teaches outlet for controlling a flow of the cooling medium therein (oil circulated out of vat and chamber to heat exchanger, Fig. 2).
Carter, Chen, and Carbone are considered to be analogous to the claimed invention because they are in the same field of laser deposition systems. It would have been obvious to have Carter and Chen to incorporate the teachings of Carbone in order to have an outlet for controlling the flow of the cooling medium in order to regulate the flow of the liquid cooling medium, water, and oil used to cool the deposition surface (Carbone [0057]).
Regarding claim 5, Carter, Chen, and Carbone teach the system of claim 4 but Carter and Chen are silent on wherein the means for dispensing the cooling medium is a pump system operably connected to at least the inlet of the vessel for dispensing the cooling medium therein.
However, Carbone teaches the means for dispensing the cooling medium is a pump system ([0057] electromagnetic pumps 204) operably connected to at least the inlet of the vessel for dispensing the cooling medium therein ([0057 liquid metal coolant dispersed to vat).
It would have been obvious to have modified Carter and Chen with the teachings of Carbone  to have a pump system to disperse a cooling medium in order to conduct heat away from the deposition surfaces (Carbone [0057]).
Regarding claim 6, Carter, Chen, and Carbone teach the system of claim 5 and Carter teaches a controller for controlling the flow and content of the cooling medium to achieve a desired cooling temperature (Col. 6 lines 5-8 controller adjusts the flow of cooling gas to cooling chamber 60) but is silent on wherein the pump system comprises a pump connected to the inlet for dispensing the cooling medium.
However, Carbone teaches wherein the pump system comprises a pump connected to the inlet for dispensing the cooling medium ([0057] electromagnetic pumps 204, supply liquid metal coolant to the vat).
It would have been obvious to have modified Carter and Chen with the teachings of Carbone to have a pump system connected to an inlet for dispersing a cooling medium in order to conduct heat away from the deposition surfaces (Carbone [0057]).
Regarding claim 7, Carter, Chen, and Carbone teach the system of claim 6 and Carter discloses further comprising a sensor system operably connected to the pump system for sensing a temperature of at least one of the base material and cooling medium within the vessel (Col. 4 lines 50-55 pyrometer 38, measure temperature of the melt pool 34) and for providing the sensed temperature to the controller (Col. 4 lines 52-58 pyrometer sends signal to controller) for controlling the flow and content to achieve the desired cooling temperature and for maintaining the desired cooling temperature to release welding heat from the base material (Col. 4 lines 52-58 controller 36 compares actual temperature to reference temperature of the melt pool, Col. 5 lines 1-5 controller 3 adjusts temperature of weld pool).
Regarding claim 13, Carter and Chen teach the method of claim 12, and Carter teaches wherein the cooling medium distribution system controls the flow and content of the cooling medium in the vessel (Col. 6 lines 5-8 controller adjusts the flow of cooling gas to cooling chamber 60) but is silent on wherein the cooling medium distribution system comprises a pump system operably configured to dispense the cooling medium.
However, Carbone teaches the cooling medium distribution system comprises a pump system operably configured to dispense the cooling medium ([0057] electromagnetic pumps 204, supply liquid metal coolant to the vat).
It would have been obvious to have modified Carter and Chen with the teachings of Carbone to have a pump system for dispersing a cooling medium in order to conduct heat away from the deposition surfaces (Carbone [0057]).
Regarding claim 14, Carter, Chen, and Carbone teach the method of claim 13 and Carter teaches wherein the cooling medium distribution system is operably connected to a sensor system configured for sensing one or more of a cooling medium temperature or a BMS temperature vessel (Col. 6 lines 18-23 pyrometer 38, measure temperature of the melt pool or a different device) and wherein the pump system adjusts the flow and content of the cooling medium based in part on temperatures sensed by the sensor system (Col. 6 lines 5-8 controller adjusts the flow of cooling gas to cooling chamber 60).

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 10443115) and Chen (WO 2018089080) as applied to claims 1 and 10 above, and further in view of Vos (US 10527362).
Regarding claim 15, Carter and Chen teach the method of claim 12 but are silent on wherein the cooling medium is selected from one or more of liquid nitrogen, liquid argon and liquid helium.
However, Vos teaches the cooling medium is selected from one or more of liquid nitrogen, liquid argon and liquid helium (Col. 7 lines 48-52 liquid nitrogen as a coolant).
Carter, Chen, and Vos are considered to be analogous to the claimed invention because they are in the same field of laser deposition systems . It would have been obvious to have modified Carter and Chen to incorporate the teachings of Vos in order to use liquid nitrogen, liquid argon, or liquid helium as a cooling medium in order to provide thermal regulation and increase thermal efficiency for additive manufacturing (Vos Col. 7 lines 45-55). 
Regarding claim 18, Carter and Chen teach the method of claim 10 but are silent on brazing the BMS or at least portions thereof to achieve a desired component.
However, Vos teaches brazing the BMS or at least portions thereof to achieve a desired component (Col. 3 lines 23-28 metal based brazing process)
It would have been obvious to have modified Carter and Chen with the teachings of Vos to braze portions of the base material in order to attach fins to a base plate with improved thermal conductivity (Vos Col. 3 lines 20-30).

Response to Arguments
Applicant's arguments filed 5/27/2022 have been fully considered but they are not persuasive.
The applicant’s amendments to claims 1 and 10 are overcome by the newly cited reference, Chen (WO 2018089080).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        7/26/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761